Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”), dated this 25th day of May, 2005, but
effective as of December 20, 2004 (the “Effective Date”), is entered into by and
between Dresser, Inc., a Delaware corporation (“Employer”) and Patrick M. Murray
(“Employee”).

 

WITNESSETH:

 

WHEREAS, pursuant to a resolution adopted at its December 18, 2003 meeting, the
Board of Directors of Employer approved certain Compensation (as defined
therein) arrangements for Employee in his capacity as Chairman of the Board (the
“Compensation Resolution”);

 

WHEREAS, Employer and Employee now desire to enter into this Agreement by which
Employer shall hire Employee as Employer’s Chief Executive Officer.

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, Employer and Employee agree as follows:

 

ARTICLE 1: EMPLOYMENT AND DUTIES:

 

1.1 Employer agrees to employ Employee, and Employee agrees to be employed by
Employer, beginning as of the Effective Date and continuing until such time as
his successor is elected and qualified or his earlier resignation or removal,
subject to any termination of such employment as set forth in Article 3, and
subject to other rights and obligations set forth in the terms and conditions of
this Agreement.

 

1.2 Beginning as of the Effective Date, Employee shall be employed as the Chief
Executive Officer of Employer. Employer shall use its best efforts to cause
Employee to continue to be elected or appointed as a member of the Board of
Directors of Employer (the “Board”) for so long as this Agreement is in effect.
For so long as Employee is a member of the Board, Employee will also be Chairman
of the Board. As Chief Executive Officer, Employee will report directly to the
Board, and Employee’s duties will include such functions and operations
consistent with Employee’s title and assigned him from time to time by the
Board. Employee agrees to perform such functions and operations diligently and
to the best of Employee’s abilities as well as such additional or different
duties and services appropriate to such positions which Employee from time to
time may be reasonably directed to perform by the Board.

 

1.3 Employee shall at all times comply with and be subject to such policies and
procedures as Employer may establish from time to time, including, without
limitation, Employer’s Code of Business Conduct (the “Code of Business
Conduct”), which at any time during the period of his employment by Employer
have been furnished in writing to Employee.

 

1.4 Employee shall, during the period of Employee’s employment by Employer,
devote Employee’s full business time, energy, and best efforts to the business
and affairs of Employer. Employee may not engage, directly or indirectly, in any
other business, investment,

 



--------------------------------------------------------------------------------

or activity that materially interferes with Employee’s performance of Employee’s
duties hereunder or is contrary to the interest of Employer or any of Dresser,
Ltd.’s current or future affiliated subsidiaries (each a “Dresser Entity” or,
collectively, the “Dresser Entities”) or requires any significant portion of
Employee’s business time. The foregoing notwithstanding, the parties recognize
and agree that Employee may engage in passive personal investments and other
business activities which do not conflict with the business and affairs of the
Dresser Entities or materially interfere with Employee’s performance of his
duties hereunder. In addition, Employee may serve on any corporate, civic, or
charitable boards of directors, provided that such service is not otherwise a
violation of any other provision of this Agreement and he first obtain approval
to serve on any for-profit corporate boards in accordance with Employer’s
policies and procedures regarding such service to the extent previously
furnished in writing to Employee. Employee shall be permitted to retain any
compensation received for approved service on any unaffiliated corporation’s
board of directors.

 

1.5 Employee acknowledges and agrees that Employee owes a fiduciary duty of
loyalty, fidelity, and allegiance to act at all times in the best interests of
Employer and the other Dresser Entities and to do no act which would, directly
or indirectly, injure any such entity’s business, interests, or reputation. It
is agreed that any direct or indirect interest in, connection with, or benefit
from any outside activities, particularly commercial activities, which interest
might in any way adversely affect Employer, or any other Dresser Entity,
involves a possible conflict of interest. In keeping with Employee’s fiduciary
duties to Employer, Employee agrees that Employee shall not knowingly become
involved in a conflict of interest with Employer or any Dresser Entity, or upon
discovery thereof, allow such a conflict to continue. Moreover, Employee shall
not engage in any activity that is reasonably likely to involve a possible
conflict of interest without first obtaining approval in accordance with
Employer’s policies and procedures.

 

1.6 Nothing contained herein shall be construed to preclude the transfer of
Employee’s employment or this Agreement to another Dresser Entity or Entities
(“Subsequent Employer”) as of, or at any time after, the Effective Date and no
such transfer shall be deemed to be a termination of employment for purposes of
Article 3 hereof; provided, however, that (1) effective with such transfer, all
of Employer’s obligations hereunder shall be assumed by and be binding upon, and
all of Employer’s rights hereunder shall be assigned to, such Subsequent
Employer, jointly and severally with Employer in all respects, and the defined
term “Employer” as used herein shall thereafter be deemed amended to include
such Subsequent Employer, (2) Employee shall be Chief Executive Officer and a
member of the board of directors of each of the one or more companies that in
the aggregate hold and/or are the successor or successors to all or
substantially all of the business of Employer (“Employer Successors”), and (3)
Employer shall remain jointly and severally liable and bound by this Agreement.
Except as otherwise provided above, all of the terms and conditions of this
Agreement, including without limitation, Employee’s rights and obligations,
shall remain in full force and effect following such transfer of employment. An
example of such an assignment may be the division of Employer into two separate
corporate entities which each assume a portion of Employer’s business and which
each then shall become Employers, or the assignment of Employee’s contract to a
Dresser Entity which purchases all or substantially all of the assets of
Employer, which purchaser will then become an Employer.

 

2



--------------------------------------------------------------------------------

1.7 The Compensation Resolution is hereby superseded in its entirety and shall
hereafter be of no further force or effect; provided, however, that if the
Termination Date occurs prior to December 31, 2006, the Compensation Resolution
shall thereupon become effective and of full force and effect once again. In
addition, the “Chairman Fee” previously awarded to Employee in connection with
his service as the non-executive chairman of the Board, is hereafter terminated.

 

ARTICLE 2: COMPENSATION AND BENEFITS:

 

2.1 From January 1, 2005 to the earlier of “Termination Date” (as defined in
Article 3) or December 31, 2006, Employee’s base salary shall be not less than
$200,000 per annum, which base salary shall be paid by Employer in accordance
with its standard payroll practice for its executives. Employer and Employee
shall renegotiate Employee’s base salary for periods after the 2006 calendar
year.

 

2.2 From January 1, 2005 to the Termination Date, Employee will be eligible for
an Annual Bonus to be awarded, if at all, based on achievement of performance
goals established annually by the Board, in consultation with Employee, within
the first ninety days of Employer’s fiscal year. The Board will reasonably
determine whether these performance goals have been met and the amount of any
Annual Bonus in its sole discretion, subject to the following guidelines: (1)
the Target Annual Bonus will be equal to 50% of Employee’s base salary and the
Maximum Annual Bonus will be equal to 100% of Employee’s base salary; (2) the
Board may increase the Target Annual Bonus or the Maximum Annual Bonus at any
time, but may not decrease them without Employee’s express written consent.

 

2.3 From January 1, 2005 to the Termination Date, Employee will receive a
perquisite allowance as the Board may establish from time to time. In addition,
Employer shall pay or reimburse Employee for all actual, reasonable and
customary expenses incurred by Employee in the course of his employment;
provided that such expenses are incurred and accounted for in accordance with
Employer’s applicable policies and procedures.

 

2.4 From January 1, 2005 to the Termination Date, Employee shall be allowed to
participate, on the same basis as other senior executive employees of Employer,
in all applicable medical, health, and dental care benefit plans and programs,
including improvements or modifications of the same, which as of January 1, 2005
or thereafter are made available by Employer to Employer’s senior executive
employees and Employer’s Supplemental Executive Retirement Plan as of January 1,
2005 (the “SERP”) (the “Benefit Plans”), excluding, however, those plans
established by predecessors of Employer which as of January 1, 2005 are not
generally open to new participants and in which Employee is not already a
participant. Employee shall not participate in any other plans, including any
life insurance, disability protection, or qualified and non-qualified retirement
plans. Except as specifically provided herein, nothing in this Agreement is to
be construed or interpreted to increase or alter in any way the rights,
participation, coverage, or benefits under such benefit plans or programs than
provided to its similarly situated executive employees pursuant to the terms and
conditions of such benefit plans and programs. For purposes of calculating
Employee’s benefits under the SERP, Employee’s salary shall be calculated to
include Employee’s base salary plus an amount

 

3



--------------------------------------------------------------------------------

equal to salary amounts that were pre-paid to Employee by Employer as severance
benefits in 2004.

 

2.5 Notwithstanding anything to the contrary in this Agreement, with the
exception of equity based incentives and option plans pursuant to which Employee
has received, or is contractually entitled to receive, any awards, it is
specifically understood and agreed that Employer shall not be obligated to
institute, maintain, or refrain from changing, amending, or discontinuing any
incentive, compensation, or employee benefit program or plan, so long as such
actions are similarly applicable to covered employees generally.

 

2.6 Employer may withhold from any compensation, benefits, or amounts payable
under this Agreement all federal, state, city, or other taxes as may be required
pursuant to any law or governmental regulation or ruling.

 

ARTICLE 3: TERMINATION AND EFFECTS OF TERMINATION:

 

3.1 Employee’s employment with Employer may be terminated by either Employee or
Employer for any reason or for no reason. The first date that either party
elects to terminate this Agreement is referred to herein as the “Termination
Date.” Notwithstanding the any of the terms contained herein, if the Termination
Date occurs on or before December 31, 2006, this Agreement shall be
automatically terminated and the Compensation Resolution shall govern the
relationship of Employer and Employee as set forth in Section 1.8 hereof.

 

3.2 Termination of the employment relationship or status as a director does not
terminate those obligations imposed by this Agreement, which are continuing
obligations, including, without limitation, Employee’s obligations under Article
4 and Article 5.

 

ARTICLE 4: OWNERSHIP AND PROTECTION OF INTELLECTUAL PROPERTY AND CONFIDENTIAL
INFORMATION:

 

4.1 All information, ideas, concepts, improvements, discoveries, and inventions,
whether patentable or not, which are conceived, made, developed or acquired by
Employee, individually or in conjunction with others, during Employee’s
employment (or prior employment or while serving Employer as a consultant) by or
directorship with Employer or any of the other Dresser Entities (whether during
business hours or otherwise and whether on Employer’s premises or otherwise)
which relate to the business, products or services of Employer or the other
Dresser Entities (including, without limitation, all such information relating
to corporate opportunities, research, financial and sales data, pricing and
trading terms, evaluations, opinions, interpretations, acquisition prospects,
the identity of customers or their requirements, the identity of key contacts
within the customer’s organizations or within the organization of acquisition
prospects, or marketing and merchandising techniques, prospective names, and
marks), and all writings or materials of any type embodying any of such items,
shall be the sole and exclusive property of Employer or another Dresser Entity,
as the case may be, and shall be treated as “work for hire”.

 

4.2 Employee acknowledges that the businesses of Employer and the other Dresser
Entities are highly competitive and that their strategies, methods, books,
records, and documents, their technical information concerning their products,
equipment, services, and processes,

 

4



--------------------------------------------------------------------------------

procurement procedures and pricing techniques, the names of and other
information (such as credit and financial data) concerning their customers and
business affiliates, all comprise confidential business information and trade
secrets which are valuable, special, and unique assets which Employer or the
other Dresser Entities use in their business to obtain a competitive advantage
over their competitors. Employee further acknowledges that protection of such
confidential business information and trade secrets against unauthorized
disclosure and use is of critical importance to Employer and the other Dresser
Entities in maintaining their competitive position. Employee hereby agrees that
Employee will not, at any time during or after his employment by Employer, make
any unauthorized disclosure of any confidential business information or trade
secrets of Employer or the other Dresser Entities, or make any use thereof,
except in the carrying out of his responsibilities hereunder. Confidential
business information shall not include information in the public domain (but
only if the same becomes part of the public domain through a means other than a
disclosure prohibited hereunder). The above notwithstanding, a disclosure shall
not be unauthorized if (i) it is required by law or by a court of competent
jurisdiction or (ii) it is in connection with any judicial, arbitration, dispute
resolution or other legal proceeding in which Employee’s legal rights and
obligations as an employee or under this Agreement are at issue; provided,
however, that Employee shall, to the extent practicable and lawful in any such
events, give prior notice to Employer of his intent to disclose any such
confidential business information in such context so as to allow Employer or any
other Dresser Entity an opportunity (which Employee will not oppose) to obtain
such protective orders or similar relief with respect thereto as may be deemed
appropriate.

 

4.3 All written materials, records, and other documents made by, or coming into
the possession of, Employee during the period of Employee’s employment (or prior
employment or while serving Employer as a consultant) by Employer or term as a
director of Employer which contain or disclose confidential business information
or trade secrets of Employer or the other Dresser Entities shall be and remain
the property of Employer, or the other Dresser Entities, as the case may be.
Upon termination of Employee’s employment or status by Employer, for any reason,
Employee promptly shall deliver the same, and all copies thereof, to Employer.

 

ARTICLE 5: COVENANT NOT TO COMPETE:

 

5.1 From the Effective Date to the Termination Date, and until the termination
of the Compensation Resolution, as reinstated by operation of Section 1.8 (the
“Non-Compete Period”), he will not, in association with or as an officer,
principal, member, advisor, agent, partner, director, material stockholder,
employee or consultant of any corporation (or sub-unit, in the case of a
diversified business) or other enterprise, entity or association, work on the
acquisition or development of, or engage in any line of business, property or
project in which Employee (i) is involved in or responsible for on the date of
such termination, or (ii) has worked with or evaluated in the last year and
which were still being pursued or evaluated by a Dresser Entity within one month
of the time of such termination. Such restriction shall cover Employee’s
activities anywhere in the world.

 

5.2 From the Effective Date to the Termination Date and during the Non-Compete
Period, Employee will not solicit or induce any person who is or was employed by
any of the Dresser Entities at any time during such term or period, excluding
employees who may have left their employment by such Dresser Entity more than 60
days prior to being hired or solicited for

 

5



--------------------------------------------------------------------------------

employment by Employee, (A) to interfere with the activities or businesses of
any Dresser Entity or (B) to discontinue his or her employment with any of the
Dresser Entities, or employ any such person in a business or enterprise which
competes with any of the Dresser Entities.

 

5.3 From the Effective Date to the Termination Date or during the Non-Compete
Period, Employee will not, directly or indirectly, influence or attempt to
influence any customers, distributors or suppliers of any of the Dresser
Entities to divert their business to any competitor of the Dresser Entities or
their affiliates.

 

5.4 Employee understands that the provisions of Article 5 hereof may limit his
ability to earn a livelihood in a business similar to the business in which he
is involved, but as a former executive officer of Employer he nevertheless
agrees and hereby acknowledges that (i) such provisions do not impose a greater
restraint than is necessary to protect the goodwill or other business interests
of Employer and any of the other Dresser Entities; (ii) such provisions contain
reasonable limitations as to time, scope of activity, and geographical area to
be restrained; and (iii) the consideration provided hereunder is sufficient to
compensate Employee for the restrictions contained in Article 5 hereof. In
consideration of the foregoing and in light of Employee’s education, skills and
abilities, Employee agrees that he will not assert that, and it should not be
considered that, any provisions of Article 5 otherwise are void, voidable or
unenforceable or should be voided or held unenforceable.

 

5.5 Employee acknowledges and agrees that his duties with Employer are of an
executive nature and that he is a member of Employer’s management group.
Employee agrees that the remedy at law for any breach by him of any of the
covenants and agreements set forth in this Article 5 will be inadequate and that
in the event of any such breach, Employer may, in addition to the other remedies
which may be available to it at law, and pursuant to Section 5.7 of this
Agreement obtain injunctive relief prohibiting Employee (together with all those
persons associated with him) from the breach of such covenants and agreements.

 

5.6 Each of the covenants of this Article 5 are given by Employee as part of the
consideration for this Agreement and as an inducement to Employer to enter into
this Agreement and accept the obligations hereunder.

 

ARTICLE 6: EXCISE TAX GROSS-UP PROVISIONS:

 

6.1 Anything in this Agreement to the contrary notwithstanding, and except as
set forth below, in the event it shall be determined that any Payment would be
subject to the Excise Tax, then Employee shall be entitled to receive an
additional payment (the “Gross-Up Payment”) in an amount such that, after
payment by Employee of all Taxes, including any income taxes and Excise Tax
imposed upon the Gross-Up Payment, Employee retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payments. Notwithstanding the
foregoing provisions of this Section 6.1, if it shall be determined that
Employee is entitled to the Gross-Up Payment, but that the Parachute Value of
all Payments does not exceed one hundred and ten percent (110%) of the Safe
Harbor Amount, then except as provided below, no Gross-Up Payment shall be made
to Employee and the amounts payable under this Agreement or under any other
agreement between Employee and Employer or its affiliates, other than amounts or
benefits provided pursuant to any option or equity grants to Employee (the
“Subject Payments”), shall be

 

6



--------------------------------------------------------------------------------

reduced (but not below zero) so that the Parachute Value of all Payments, in the
aggregate, equals the Safe Harbor Amount. The reduction of the amounts payable
hereunder, if applicable, shall be made in such a manner as to maximize the
Value of all Payments actually made to Employee. For purposes of reducing the
Parachute Value of all Payments to the Safe Harbor Amount, only the Subject
Payments shall be reduced. If the reduction of the Subject Payments would not
result in a reduction of the Parachute Value of all Payments to the Safe Harbor
Amount, no amounts payable under the Agreement shall be reduced pursuant to this
Section 6.1, and the Gross-Up Payment shall be made to Employee. Employer’s
obligation to make Gross-Up Payments under this Section 6.1 shall not be
conditioned upon Employee’s termination of employment.

 

6.2 Subject to the provisions of Section 6.3, all determinations required to be
made under this Article 6, including whether and when a Gross-Up Payment is
required, the amount of such Gross-Up Payment and the assumptions to be utilized
in arriving at such determination, shall be made by PricewaterhouseCoopers, or
if such firm is unwilling to act in such capacity, such other nationally
recognized certified public accounting firm as may be mutually agreed upon by
Employee and Employer (the “Accounting Firm”). The Accounting Firm shall provide
detailed supporting calculations both to Employer and Employee within fifteen
(15) business days of the receipt of notice from Employee that there has been a
Payment or such earlier time as is requested by Employer. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the change of control, at Employee’s request Employee and
Employer shall mutually agree upon another nationally recognized accounting firm
to make the determinations required hereunder (which accounting firm shall then
be referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by Employer. Any Gross-Up Payment, as
determined pursuant to this Article 6, shall be paid by Employer to or on behalf
of Employee within five (5) business days of the receipt of the Accounting
Firm’s determination, provided that no such payment shall be due under this
Article 6 before five (5) days prior to the date the related payments of Taxes
are required to be paid by Employee to the applicable taxing authority. Any
determination by the Accounting Firm shall be binding upon Employer and
Employee, absent manifest error. As a result of the uncertainty in the
application of Sections 280G and 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments that will not have been made by Employer should have been made (the
“Underpayment”), consistent with the calculations required to be made hereunder.
In the event Employer exhausts its remedies pursuant to Section 6.3 and Employee
thereafter is required to make a payment of any additional Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by Employer to or for the
benefit of Employee.

 

6.3 Employee shall notify Employer in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by Employer of
the Gross-Up Payment. Such notification shall be given as soon as practicable,
but no later than ten (10) business days after Employee is informed of such
claim. Employee shall apprise Employer of the nature of such claim and, if
applicable, the date on which such claim is requested to be paid. Employee shall
not pay such claim prior to the expiration of the thirty (30) calendar day
period following the date on which Employee gives such notice to Employer (or
such shorter period ending on the date that any payment of Taxes with respect to
such claim is due). If Employer notifies

 

7



--------------------------------------------------------------------------------

Employee in writing prior to the expiration of such period that Employer desires
to contest such claim (or if Employee pays the related Taxes within such shorter
period and Employer requests, within such thirty (30)-day period, that Employee
claim a refund of some or all of such Taxes), then Employee shall:

 

(i) give Employer any information reasonably requested by Employer relating to
such claim;

 

(ii) take such action in connection with contesting such claim or claiming such
refund as Employer shall reasonably request in writing from time to time,
including accepting legal representation with respect to such claim by an
attorney reasonably selected by Employer;

 

(iii) cooperate with Employer in good faith in order effectively to contest such
claim or pursue such refund, and

 

(iv) permit Employer to participate in any proceedings relating to such claim;

 

provided, however, that Employer shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest or refund claim (including, but only to the extent reasonably
incurred, costs and expenses incurred by Employee), and shall indemnify and hold
Employee harmless, on an after-tax basis, for any Excise Tax or income tax
(including interest and penalties) imposed as a result of such representation
and payment of costs and expenses. Without limitation on the foregoing
provisions of this Section 6.3, Employer shall control all proceedings taken in
connection with such contest, and, at its sole discretion, may pursue or forgo
any and all administrative appeals, proceedings, hearings and conferences with
the applicable taxing authority in respect of such claim and may, at its sole
discretion, either direct Employee to pay the tax claimed and sue for a refund
or contest the claim in any permissible manner, and Employee agrees to prosecute
such contest to a determination before any administrative tribunal, in a court
of initial jurisdiction and in one or more appellate courts, as Employer shall
determine; provided, however, that, if Employer directs Employee to pay such
claim and sue for a refund, Employer shall advance the amount of such payment to
Employee, on an interest-free basis, and shall indemnify and hold Employee
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties) imposed with respect to such advance or with respect to
any imputed income in connection with such advance; and provided, further, that
any extension of the statute of limitations relating to payment of Taxes for the
taxable year of Employee with respect to which such contested amount is claimed
to be due (other than any such extension arising by operation of law) is limited
solely to such contested amount. Furthermore, Employer’s control of the contest
shall be limited to issues with respect to which the Gross-Up Payment would be
payable hereunder, and Employee shall be entitled to settle or contest, as the
case may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

 

6.4 If, after the receipt by Employee of a Gross-Up Payment or an amount
advanced by Employer pursuant to Section 6.3, Employee becomes entitled to
receive any refund with respect to the Excise Tax to which such Gross-Up Payment
relates or with respect to such claim, Employee shall (subject to Employer
complying in all material respects with the requirements of

 

8



--------------------------------------------------------------------------------

Section 6.3, if applicable) promptly pay to Employer the amount of such refund
(together with any interest paid or credited thereon after Taxes applicable
thereto), less any Taxes required to be paid by Employee with respect to the
receipt thereof. If, after the receipt by Employee of an amount advanced by
Employer pursuant to Section 6.3, a determination is made that Employee shall
not be entitled to any refund with respect to such claim and Employer does not
notify Employee in writing of its intent to contest such denial of refund prior
to the expiration of thirty (30) calendar days after such determination, then
such advance shall be forgiven and shall not be required to be repaid and the
amount of such advance shall be offset, to the extent thereof, against the
amount of Gross-Up Payment required to be paid. Employer may request that
Employee pursue a refund of any Gross-Up Payment paid under this Article 6, and
in such case the provisions of Section 6.3 and this Section 6.4 shall govern the
pursuit of such refund.

 

6.5 Notwithstanding any other provision of this Article 6, Employer may, in its
sole discretion, withhold and pay over to the Internal Revenue Service or any
other applicable taxing authority, for the benefit of Employee, all or any
portion of any Gross-Up Payment, and Employee hereby consents to such
withholding.

 

6.6 For purposes of this Article 6, the following definitions will apply:

 

(i) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

(ii) “Excise Tax” means the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

 

(iii) “Parachute Value” of a Payment shall mean the portion of such Payment, if
any, that constitutes a “parachute payment” under Section 280G(b)(2) of the
Code, to the extent taken into account (including any discount to the present
value as of the date of the change of control for purposes of Section 280G of
the Code) in determining whether and to what extent the Excise Tax will apply to
such Payment, as determined by the Accounting Firm.

 

(iv) “Payment” shall mean any payment or distribution by or on behalf of
Employer or its affiliates in the nature of compensation (within the meaning of
Section 280G(b)(2) of the Code) to or for the benefit of Employee, whether paid
or payable pursuant to this Agreement or otherwise, other than the Gross-Up
Payment.

 

(v) “Safe Harbor Amount” means 2.99 times Employee’s “base amount,” within the
meaning of Section 280G(b)(3) of the Code.

 

(vi) “Taxes” means the incremental United States federal, state and local
income, excise and other taxes payable by Employee with respect to any
applicable item of income. The amount of any tax, interest or penalty shall (a)
be reduced to take into account the deductibility of such item for purposes of
any other tax, and (b) include any interest and penalties with respect to such
tax other than interest or penalties arising from Employee’s failure to pay such
tax on a timely basis following payment thereof by Employer to Employee in
accordance with this Agreement, or from Employee’s failure to comply with the
terms of this Agreement.

 

9



--------------------------------------------------------------------------------

(vii) “Value” of a Payment shall mean the economic present value of a Payment as
of the date of the change of control for purposes of Section 280G of the Code,
as determined by the Accounting Firm using the discount rate required by Section
280G(d)(4) of the Code.

 

ARTICLE 7: MISCELLANEOUS:

 

7.1 For purposes of this Agreement, the terms “affiliate” or “affiliated” mean
an entity or entities in which Employer or Employer Ltd. a Bermuda corporation
has a 20% or more direct or indirect equity interest or entity or entities that
have a 20% or more direct or indirect equity interest in Employer or Employer
Ltd.

 

7.2 For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when received by or tendered to Employee or Employer, as applicable, by
pre-paid courier or by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

If to Employer:   

Dresser, Ltd.

15455 Dallas Parkway, Suite 1100

Addison, TX 75001

(or Employer’s current headquarters address)

Attention: Vice-President & General Counsel

With a copy to:    William Macaulay, care of First Reserve Corporation at its
most recent business address. If to Employee:    To his last known personal
residence

 

7.3 This Agreement shall be governed by and construed and enforced, in all
respects in accordance with the law of the State of Delaware, without regard to
principles of conflicts of law, unless preempted by federal law, in which case
federal law shall govern; provided, however, that the rules of the American
Arbitration Association shall govern in all respects with regard to the
resolution of disputes hereunder as provided in Section 7.6.

 

7.4 No failure by either party hereto at any time to give notice of any breach
by the other party of, or to require compliance with, any condition or provision
of this Agreement shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time.

 

7.5 It is a desire and intent of the parties that the terms, provisions,
covenants, and remedies contained in this Agreement shall be enforceable to the
fullest extent permitted by law. If any such term, provision, covenant, or
remedy of this Agreement or the application thereof to any person, association,
or entity or circumstances shall, to any extent, be construed to be invalid or
unenforceable in whole or in part, then such term, provision, covenant, or
remedy shall be construed in a manner so as to permit its enforceability under
the applicable law to the fullest extent permitted by law. In any case, the
remaining provisions of this Agreement or the

 

10



--------------------------------------------------------------------------------

application thereof to any person, association, or entity or circumstances other
than those to which they have been held invalid or unenforceable, shall remain
in full force and effect.

 

7.6 It is the mutual intention of the parties to have any dispute concerning
this Agreement resolved out of court. Accordingly, the parties agree that any
such dispute shall, as the sole and exclusive remedy, be submitted for final and
binding arbitration under the rules of the American Arbitration Association.
Such arbitration shall be held in Dallas, Texas before a single arbitrator
chosen in accordance with such rules; provided, however, that Employer, on its
own behalf and on behalf of any of the other Dresser Entities, shall be entitled
to seek a restraining order or injunction in any court of competent jurisdiction
to prevent any breach or the continuation of any breach of the provisions of
Article 4 and Employee hereby consents that such restraining order or injunction
may be granted without the necessity of Employer posting any bond. The parties
agree that the resolution of any dispute concerning this Agreement through any
of the means set forth in this Section 7.7 shall be final and binding.

 

7.7 This Agreement shall be binding upon and inure to the benefit of Employer,
its successors in interest, or any other person, association, or entity which
may hereafter acquire or succeed to all or substantially all of the business
assets of Employer by any means, whether indirectly or directly, and whether by
purchase, merger, consolidation, or otherwise. Employee’s rights and obligations
under this Agreement are personal and such rights, benefits, and obligations of
Employee shall not be voluntarily or involuntarily assigned, alienated, or
transferred, whether by operation of law or otherwise, without the prior written
consent of Employer, other than in the case of death or permanent disability of
Employee.

 

7.8 This Agreement replaces and merges any previous agreements and discussions
pertaining to the subject matter covered herein, including without limitation
the Original Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the terms of Employee’s employment, termination of
employment and severance benefits, and contains all of the covenants, promises,
representations, warranties, and agreements between the parties with respect to
such matters. Each party to this Agreement acknowledges that option plan
participation is handled in separate agreements and that no representation,
inducement, promise, or agreement, oral or written, has been made by either
party with respect to the foregoing matters which is not embodied herein, and
that no agreement, statement, or promise relating to the employment of Employee
by Employer that is not contained in this Agreement shall be valid or binding.
Any modification of this Agreement will be effective only if it is in writing
and signed by each party whose rights hereunder are affected thereby.

 

7.9 Employer will maintain directors’ and officers’ liability insurance for
Employee while employed or serving as a director of Employer, and for a five (5)
year period following termination of employment or director status at a level
equivalent to the most favorable and protective coverage for any active officer
or director of Employer.

 

7.10 Employer agrees to indemnify Employee for any job-related liability to the
fullest extent permitted under Employer’s by-laws and other applicable
indemnification agreements.

 

7.11 Employer will pay Employee’s legal fees and legal expenses in connection
with the negotiation, drafting, implementation, interpretation, and enforcement
of this Agreement.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement in
multiple originals to be effective on the Effective Date.

 

DRESSER, INC. By:   /s/    MARK J. SCOTT        

Name:

  Mark J. Scott

Title:

  Senior Vice President, Human Resources

 

EMPLOYEE /s/    PATRICK M. MURRAY         Patrick M. Murray

 

12